 ROADWAY EXPRESS, INC.621Roadway Express,Inc.andRonaldD. Forsythe. Case25-CA-4250February 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYOn January 4, 1972, Trial Examiner Benjamin A.Theeman issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings,' and conclusions' and to adopt his recom-mended Order.spondent submitted briefs which have been fully considered.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIBUSINESS OF RESPONDENTRespondent is a corporation with a place of business inIndianapolis, Indiana. It is an interstate carrier engaged inthe business of transportation by truck of various products.During the year previous to May 1971, a representativeperiod, Respondent in the course and conduct of its businessoperations purchased, transferred, and delivered to its In-dianapolis, Indiana, plant, from States other than Indiana,goods and materials valued in excess of $50,000. Respondent,during said representative year, in the course and conduct ofits trucking operations within Indiana derived gross revenuein excess of $50,000 from said operations. The latter wereperformed for various enterprises, each of which performsservices or sells products valued in excess of $50,000 directlyoutside the State in which it is located.In accordance with the foregoing, it is found that Respond-ent is, and at all times material has been, an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE UNFAIR LABOR PRACTICESORDERPursuant to Section 10(c) of-the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint be, and it hereby is, dismissed in its entirety.'The General Counsel has excepted to certain credibility findings madeby the Trial Examiner It is the Board's established policy not to overrulea Trial Examiner's resolutions with respect to-credibility unless the clearpreponderance of all of the relevant evidence convinces us that the resolu-tions were incorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd188 F.2d 362 (C.A. 3). We have carefully examined the record and find nobasis for reversing his findings.IIn the absence of exceptions thereto, we find it unnecessary in thecircumstances of this case to pass on the Trial 'Examiner's views as to theapplication ofCollyer Insulated Wire, A Gulfand Western Systems Co.,192NLRB No. 150, to the issues presented hereinTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN,Trial Examiner:The complaint'alleges that Respondent, Roadway Express,Inc., has engagedin and is engaging in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(1) and(3) and 2(6)and (7)of the National Labor Relations Act, as amended, 29U.S.C. 151,et. seq.(theAct),by discharging Ronald D.Forsytheon March 25, 1971, and refusing to reinstate himbecause he engaged in certain concerted activities protectedby theAct. Respondent in its answer denied the commissionof anyunfair labor practices.Pursuant to notice,a hearing was held before me on Au-gust 11 and 12,1971, in Indianapolis,Indiana. All partiesappeared and were represented by counsel.They were givenfull opportunity to participate, adduce evidence, and examineand cross-examine witnesses.The General Counsel and Re-'Dated May 28, 1971, based on a charge dated April 8, 1971, filed byRonald D. ForsytheA. The IssuesThe General Counsel asserts that Ronald Forsythe wasdischarged because he originated and circulated among theemployees a petition requesting the removal of the currentunion steward and asking for the election of a new one.Respondent asserts that Forsythe was discharged because hefalsified his application for employment by withholding cer-tain police record information.The resolution of credibility is a determining factor in theresolution of the issues in this case. In that respect, the tes-timony of all witnesses has been considered. In evaluating thetestimony of each witness, his demeanor was relied on. Inaddition; inconsistencies and conflicting evidence were con-sidered. The absence of a statement of resolution of a conflictin specific testimony, or of an analysis of such testimony, doesnot mean that such did not occur. SeeBishop & Malco, Inc.,d/b/a Walker's,159 NLRB 1159, 1161. Further, to the ex-tent that a witness is credited only in part, it is done on theevidentiary rule that it is not uncommon "to believe some andnot all of,a witness' testimony."N.L.R.B. v. Universal Cam-era Corp.,179 F.2d 749, 754 (C.A. 2).B. BackgroundDuring the period involved in this case, Respondent andLocal Union No. 135, affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, were parties to a collective-bargaining agree-ment regulating the terms and conditions of employment ofRespondent's employees known as the National MasterFreight Agreement. This included the Central States AreaLocal Cartage Supplemental Agreement. Applicable to theseagreements were the Indiana Uniform Rules and Regula-tions.The agreements were entered into on May 18, 1970,effective April 1, 1970, until June 30, 1973.Article 46 of the agreements governed the issues in thisproceeding and in pertinent part stated:The Employer shall not discharge nor suspend any em-ployee without just cause, but in respect to discharge orsuspension shall give at least one warning notice ... inwriting ... except that no warning notice need be given195 NLRB No. 118 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDto an employee before he is discharged if the cause ofsuch discharge is dishonesty....Section 3D and 3K of the Indiana Rules and Regulationsalso governed the issues herein and in pertinent part stated:Discipline imposed under these rules must be imposedwithin ten (10) days from date notice of employee viola-tion is had. Protests of any such discipline must be filedwithin ten (10) days after notice is received by employee.3.Conduct(d) Theft or dishonesty of any kind-Subject to dis-charge(k) Filing of false or incomplete employment applica-tions-Subject to dischargeThe collective-bargaining agreement called for grievanceand arbitration proceedings and set forth the machinery andsteps to be taken for the filing and hearing of grievances. Inthis instance' 'the Union filed a grievance on Forsythe's behalfwhich did not go beyond the City Grievance Committee, thefirst step of the procedure. The committee was made up of anequal number of employer and union members. No memberof the employer or the local involvedin a grievance waspermitted to sit on the committee hearing the grievance.C. The Terminal Facilities and the EmployeesRespondent's terminal is located on 25 acres of land inIndianapolis and contains a terminal facility and yard spreadover 4% acres. The terminal building has a loading and un-loading dock 340 feet long and 75 feet wide containing 68loadingand unloading doors, each accomodating a trailer.An aisleway runs around the extreme perimeter of the dock.The office adjoins the dock and has two levels. The down-stairs section has the lunchroom for dock employees anddrivers, the supervisory lunchroom, restrooms, vending ma-chines, and office rooms. Other office operations are in theupstairs section.Trailer vans 40 feet in length are placed before the doorsfor loading and unloading. The docks are occupied by vanspractically 24 hours of the day, but not all the trailers areworked at the same time. The dock is never free of freightbeing loaded and unloaded. The dock is in two parts: 36 doorsare assigned for outbound cargo; 32 for inbound cargo. Thedock checkers work 8-hour shifts and before each shift reportto a dock foreman who assigns them to the inbound or theoutbound dock. Persons standing in the exterior perimeteraisleway have a good view of one end of the dock but not theother. Persons standing on the dock would have difficultyseeingcertain areas of the dock because of the presence offreight, goods, big cars, and flat cars. The facts contained inthe record are insufficient to warrant a conclusion that aperson on the dock level could view the entire dock while thetrucks were being worked.There were about 96 employees in the bargaining unit ofwhich Forsythe was a member. They are yard-switchers, citydrivers,' and dock checkers. In addition Respondent employscasualemployees on a 3-hour-shift basis. The number ofcasuals, varies from 2 to 3 on a given day to 22 on a peak day.Twenty-eight over-the-road drivers report to the terminal.The plant also employs approximately 27 clericals and 30supervisors.The terminalmanagerisFrancisW. Cahill. He has twoassistantmanagers.Under the latter are five operationmanagerswho in turn supervise 10 dock foremen. The latterin turn supervise the dock workers. During a given shift,there will be anassistantterminal manager, an operationsAs differentiated from over-the-road driversmanager, and two or three dock foremen at the terminal tocover the activities.'D. Respondent Employs Forsythe as a CasualOn May -11, 1970, Ronald D. Forsythe was hired by Re-spondent as a dock checker.' He was employed;as a "casual";i.e.anemployee who is on probation for 30 working days.'If fired or discharged during the probationary period, thecontract gave the employee no recourse. Forsythe worked 6days a week. His probationary period expired on or aboutJune 13, 1970.E. Aware That Forsythe's Application Contained FalseInformation,Was Forsythe Hired When his ProbationEndedOn May 1, 1970, before starting employment Forsythefilled out an employment application blank. He completedcertain questions concerning arrests and convictions as fol-.lows:HAVE YOU EVER BEEN ARRESTEDNO.IF SO, WHEREWHENWHAT CHARGEWERE YOU CONVICTEDDISPOSITION (FINE, ETC.)Sometime in the first week in June 1970, Cahill received areport from a private investigating company used by Re-spondent for such purpose stating:NOTE: We have information indicating that a RonaldForsythe of 801 Campus, Indianapolis,Indiana was in-dicted for second degree burglary, April 1, 1959. Wehave been unable to confirm if this is the sames [sic] asyour subject as we have been unable to develop his policerecord.'Cahill called Forsythe into the office and discussed thereport with him.' Cahill asked Forsythe if he had ever livedat 801 Campus. Forsythe said he had years ago. Cahill askedhim if he had been arrested for burglary and asked for thecomplete details. Forsythe admitted the arrest but stated thatthe chargesagainsthim were highly overstated; he was su-prised that there was any information of record about thisarrest; the thought everything had been dropped. Forsythesaid that it was mainly kid stuff;' that he and some friendswere in a tavern or a club; and that, while the bartender wasotherwise busy, they stole some beer. The bartender called thepolice who picked up Forsythe and his friends. They paid forthe beer, and the entire matter was dropped.Cahill told Forsythe that the 30-day probationary periodwas near its end and that he would have to consider thematter further. He sent Forsythe back to work. He thencalled the investigatory agency on the phone and asked for acomplete and detailed report of Forsythe's police history asquickly as possible.'9This suy)ervusory coverage exists at all times except for 3 or 4 hours aday.4A dock checker loads and unloads trailers and handles freightPursuant to the collective-bargaining agreement.On May 20 or May 27 (the record is not clear as to the date) Forsythefilled out a second application to be filed in Respondent's main office inAkron. The applicationwas the same4,s theMay 1 application except forthe date. The uncertain date leaves open the question whether the secondapplication was filled in before or after the discovery by Cahill of Forsythe'sarrestAccordingly, no significance is attached to the second application.According to the credited testimony of Cahill. Seediscussionbelow inthis section.At that time Forsythe was 19 years old. He was born February 3, 1940Forsythe filed a bond application that was not processed because ofcompany policy. No significance is attached to this failure. ROADWAY EXPRESS, INC.623On June 4, the company reported further over the tele-phone. They told Cahill that the information they hadshowed an arrest for burglary sometime during 1959, thatseven people were involved in the incident, and that thecharges were droppedagainst-four of them, one of the latterbeing Forsythe. The investigatory company advised Cahill ithad no other information. Cahill told Forsythe that the mat-ter had been considered and he was being hired.Forsythe continued working as a dock checker until March25, 1971, when he was discharged.DiscussionShowing That Forsythe Did Not Tell CahillAbout His ConvictionForsythe testified that during the first conversation withCahill in his probationary period he told Cahill the wholestory of his arrest and conviction." Cahill denied that For-sythe told him about the conviction. The record substantiatesCahill.Forsythe's testimony quoted in the footnote contains sev-eral factual statements that are improbable.Forsythe statedthat Cahill told hint that the burglary arrest occurred inKokomo and referred to the report that Cahill held. Thepertinent part of this report has been quoted above. Nowheretherein is Kokomo mentioned.Similarly,Forsythe stated thatCahill "had it on the record that I was fined." This statementalso is notsupported by the report.10 In pertinent part Forsythe's testimony follows-. the report had come back that I had a burglary arrest on my record,that I had been arrested in Kokomo, Indiana,picked up in Kokomo, andhe wanted to know if I would tell him about it, andI told Mr. CahillIwould rather not talk about it because that was back when I was a kid,and I was trying to forget about it but that I wanted the job, and I likedthe job, and I would tell him about it. So I told him the whole story;that there was myself and three other boys out riding around oneSunday evening,drinking,and one of the fella's made the statementthat-a-"Let's go into this place", and so we did so and we went tothe basement of it. The police arrived as we were playing the pinballmachines.Q. What type of place was it, by the way?A. This was a-a-to us it looked like a tavern but it was an AmericanLegion Post... and we run upstairs to the front door, and I ran out the front doorand across the street,and the police, one of them,came after me, andthere was another one still around back, and I got away,and the policeofficer, one of them, got the other three fellas.They told on me-they told I was the other guy who got away. A weeklater, I believe it was a week later, I was arrested in Kokomo at myaunt's placeIwas eighteen .Q. At the time of your arrest')A. Yes, and that was the story I told to Mr. Cahill. Mr. Cahill toldme that he didn't know whether he was going to be able to hire me; thathe would have to check it out a little more thorough;that he wantedto hire me because I was a good worker and-but it was getting prettyclose to my thirty day probation period.. . He told me he would letme know in a few days whether he was going to be able to hire me ornot, so-Q. You mentioned this to Mr. Cahill, that you paid for your penalty')Did you go into any detail with Mr Cahill9A. Yes, sir. I explained-of course, he had it on the record that I wasfined. I told him that I was fined Five Hundred Dollars, and given a yearor two probation, and that I thought at the time that they reduced thepenalty from second degree to third degree because of pleading guiltyto the charge ...A. I told Mr. Cahill all of itQ What you told Mr Cahill was that the truth?A Yes, sir, Mr Fogerty I did make the comment that I had put afalse entry on the application, and that I figured all along that Mr Cahillwould find out about it.Q. Who did you tell that to')A To Mr. Cahill, this same day-which he did find out about itThe record clearly shows that Forsythe knew the differencebetween an arrest and a conviction. Yet Forsythe testified on3 occasions in conversations with 3 different people that Ca-hill forgave the "arrest." No reference was made to the con-viction although it would have been appropriate in each con-versation that the conviction have been mentioned as well asthe arrest. The three conversations follow:Forsythe testified that the second conversation with Cahillon June 4 went as,follows:A.Mr. Cahill told me to have a seat; that he hadchecked out everything, and the report and everything,and that he was going to go ahead and hire me-that Iwas a good worker-and he wanted me. He thought Ideserved a break because I was thirty years old, and hada family,and-was a grown man now. I told him that Iappreciated it, and that I really liked it there, and I reallyliked my job, and I thanked him. He told me just to takecare of my job.Q. Did Mr. Cahill-was this all the conversation thatyou recall?A. Kinda hard to remember just exactly everything.Q. Did Mr. Cahill make any reference at all, as bestas you can recall, to this arrest that you had talked abouta few days earlier?A. Would you repeat that, please?Q. Did Mr. Cahill, in this conversation that we aretalking about now, make any reference to the burglaryarrest about which you had talked to Mr. Cahill before?A. Yes, sir. He told me he was going to overlook thisburglary arrest back when I was a kid. I was a grownman now,and thirty years old, and had a wife andchildren, and he was going to give me a break-give memy job-that I was a good worker.A few days later, Forsythe was being fingerprinted andphotographed for the records. Supervisor Worsham did this.Forsythe told Worsham he was tickled he got hired "becauseMr. Cahill found out about my burglary arrest, and that I wasafraid I wasn't to get hired."On April 6, 1971, Forsythe, on the advice of a union offi-cial, took a polygraph test." Forsythe took the test to showwhether hewas tellingthe truth in the questioned conversa-tion with Cahill. It is significant that, in relating the story tothe polygraph expert, Forsythe related to him the fact that hehad admitted to the arrest for burglary. There is nothing inthe record to show that Forsythe told the polygrapher thathe had told Cahill that he had been convicted or that thatstatement, was to be subject to such a test.Cahill's versions of the conversations with Forsythe receivesupport from a notation made by Cahill on the private inves-tigatory report on June 4 when he received a telephonic re-port from the agency. This notation rings Forsythe's name ingreen ink and below states: "SAME--charges dropped-Indpls Police-7 people Arrested-4 Released-Forsythereleased. F.W.C. [Cahill's initials] 6/4/70." Cahill explainedthat the word "SAME" applied to employee Forsythe. Theremainder is self-explanatory.In view of the above circumstances and on the record asa whole, it is concluded thatduringthe two conversationsbetween Forsythe and Cahill in May and June 1971, Forsythedid not disclose to Cahill the fact that he had been convictedof the crime of burglary in the second degree." The General Counsel offered the results of the test in evidence but theywere rejected. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDF.Forsythe is Discharged on March 25, 1971, AfterRespondent Learns of the Conviction and Other FalseInformationOn Friday, March 19, 1971, about 12:10 a.m. a shot wasfired through the window of the dock operations office atRespondent's terminal. The police were called and made aninvestigation.The bullet was not discovered, nor was theperson who fired the shot. Cahill arrived on the scene at 7:30a.m. From the files he selected the names of 19 or 20 em-ployees that were present at the time the shot was fired.12About 5 p.m. that day, Cahill requested that a weapon regis-tration check be made with the Indianapolis police.This conversation was overheard by a nonsupervisory em-ployee named Patton. He stated he had previously worked forthe Indianapolis police and volunteered to get the weaponinformation. He telephoned the police and reported to Cahilla few minuteslater that Ronald Forsythe had a record ofarrestand conviction for second degree burglary. Further,Patton stated the record included arrests and fines for mali-cioustrespassand public intoxication."Cahill informed his superior of the findings. The latter toldhim to check with other members of the City GrievanceCommittee14 to get their reaction to the situation. After fur-ther discussion, the decision was made to discharge Forsythe.On March 25, 1971, Ringler, the union steward, and For-sythe met with Cahill. Cahill told Forsythe of the existenceof the felony conviction and offered him an opportunity toquit voluntarily. Forsythe told Cahill that he had told him ofthe conviction during the 30-day probationary period. Cahilldenied ever having had such knowledge.15 Upon Forsythe'srefusalto signa paper stating he was quitting, Cahill gave hima letter of discharged which stated:Please be advised that as of this date, you are dischargedfrom employment by Roadway Express, Inc. under Arti-cle 46 of the National Master Freight Agreement andCentral States Area Local Cartage Contact, and Item3D and Item 3K of the Indiana Uniform Rules andRegulations.'G. On March 17, 1971, Forsythe Prepares and Circulates aPetition for the Removal of and Election of, a StewardIn 1971, at the time of Forsythe's discharge, the unionsteward was a man named Roy Ringler, who had held thatoffice since 1968. On March 17, 1971, Ronald Forsythebrought to the terminal a petition addressed to Robbins,president of Local 135, stating that the undersigned felt thatRingler, the present steward, was not giving them the unionrepresentation to which they were entitled and that he did toomuch for the Company and too little for the employees. Anelection for a new steward was requested. Forsythe and otheremployees circulated the petition on the dock among theemployees.The movement giving rise to the petition started in lateFebruary or early March 1971. A group of the dock em-ployees were dissatisfied with the way in which Ringler was11At this time there were employees of the morning and afternoon shiftspresent when the shot was fired11Patton discovered no police record for any other employee10The record does not show which committee members Cahill consulted.isAccording to the credited testimony of Cahill, this was the first timethe Respondent or he knew of the conviction. Forsythe, when asked by theGeneral Counsel why he had not disclosed the information about the twomisdemeanor offenses and fines, answered, "I wasn't asked."16Under the rules above quoted, the withholding of such informationsubjected the employee to discharge without notice.representing the employees." Ronald Forsythe, his brotherRobert, and another employee, Jim, Mayo, talked to WarrenDunn. The latter had been union steward immediately beforeRingler. They asked him whether he would run for stewardagain if a petition for the election of a new steward weregotten up. He refused but offered to help them if a newelection was held."For a month or so prior to March 25, ' Roger Beach,"another employee, and Forsythe talked-about Ringler's ac-tions.About March 10, during one of these conversations,Beach told Forsythe that he didn't "want to be the one to getthe petition up-if he'd get it up [Beach] would sign, it."During this period the Forsythe brothers asked Beach if hewould run for steward. Beach did not reply at the time.On March 16, 1971, Ron Forsythe had a-conversation withJim Griswell, Glen Basham, and Bernard Garver, all dockemployees. Garver had been a steward from 1962 to 1968.The others asked him how they could go about getting anelection for a new steward. He told them to get up a petition,have the men sign it, and show it to the president of Local135.20 A little later Ron Forsythe told Garver he would draw,up the petition. Also, on that day Garver told the Forsythebrothers that if they got an election he would run for steward.On March 17, Ronald Forsythe started getting signatureson the petition. Between the hours of 4 and 8:30 a.m., heprocured 20 signatures; including those of Dunn, Beach, andGarver. After he left that day, Forsythe left the petition withBasham who was on the next shift and who got additionalsignatures. The next day, Forsythe got eight additional signa-tures. A total of 54 dock employees signed the petition. About8 to 10 dock employees did not sign though they were asked.H. The Record Contains Insufficient Facts To Warrant aConclusion That Respondent Knew of Forsythe's ConcertedActivitiesAll the above conversations and actions took place whilethe men were at work on the dock, during their lunch periodsand at breaktime. Other than the instance mentioned in thenext section, there is no evidence in the record that anysupervisor heard or saw the actions or conversations of themen dealing with the petition or its circulation.Forsythe testified on direct examination that on one occa-sion Supervisors Adams21 and Sydnor observed him circulat-ing the petition. This occurred "sometime after the firstnight" the petition was circulated; i.e., after March 17. Thedock checkers were having lunch in the breakroom between4:30 and 5 a.m. The petition was circulating among the men,none of whom was identified. They were reading it and sign-ing it if they so wished, but Forsythe could not recall that anyof the men said anything about the petition. Forsythe askedabout 8 to 10 men to sign. Adams and Sydnor during thistime were about "five _ feet-six feet away-standing at thedoorway talking to the employees ...."On cross-examination Forsythe changed his testimonysomewhat. He declared he saw Adams pass the breakroomdoor going to the vending machines and use the vendingmachine. There is no indication that Adams entered the roomor saw or heard what was going on in the breakroom. Sydnor"was standing in the room talking." Forsythe could recallForsythe testified generally that about 50 or 60 percent of the dockemployees were talking about it.isAccording to Dunn the four were standing inside a trailer on the eastend of the dock when the conversation took place,'Beach was an alternate steward appointed by Ringler.zoAccording to Garver, this conversation took place inside a trailer.Also on direct, Forsythe stated that he believed it was Adams but"couldn't say for sure-definitely." ROADWAY EXPRESS, INC.that one employee named Triggs Munday signed the petitionbut could recall no one else signing it. As to the date whenSydnor was present Forsythe repeated that it was "aroundthe second or third day the petition was being circulated."Upon being pressed he stated he couldn't remember the date;it could have been the 17th, but it could not have been March20 because that was a Saturday and his day off.Respondent's pay and work records received in evidenceshow that Sydnor worked on March 17 from 10 a.m. to 10p.m. and that he did not workagainuntilMarch 23. Sydnortestified to the same effect. The variance between these timesand dates and Forsythe's testimony has not been accountedfor by the General Counsel. Sydnor and Respondent'srecords are credited.From the foregoing and on the record as a whole, it isconcluded that there are insufficient facts to warrant a con-clusion that Adams and Sydnor were present in the break-room or its doorway while Forsythe was circulating the peti-tion.On the evening of March 24 or the morning of March 25,Beach called Robbins, president of Local 135. The call wasmade in the presence of Ron Forsythe and another employee.The purpose of the call was to speak to Robbins about thepetition, but Robbins was not in. Beach insisted on seeing himandmade an appointmentfor the next day. The record doesnot show that Beach mentioned the petition during the call.The telephone was located in the dispatch office visible to andclose by an office in which dispatchers and office clerks sat.Whether or not the dispatchers or the clerks overheardBeach's conversation is of no significance in light of the call'scontents as shown by the record. The next day, the day afterForsythe's discharge, Beach and four employees includingRon Forsythe went to see Robbins. The General Counseloffers these facts as additional support for his position that aninference may be drawn to the effect that Respondent hadknowledge of Forsythe's participation in the preparation andcirculation of the petition prior to his discharge. Nothingshown in this paragraph reasonably warrants the drawing ofsuch an inference.Cahill denied that he had any knowledge prior to Forsy-the's discharge of a petition being circulated among the menconcerning Ringler. He admitted that "In February I hadheresay [sic] information that there already was one-it wasall third or fourth hand information." Cahill testified that thiswas one of several petitions that resulted in the instructionsto his foremen to watch out for work stoppages. (See nextsection.)Nothing in his testimony shows that he had anyknowledge concerning the petition's originator or the circula-tor.The facts above stated indicate that Respondent was awarethat a petition was being circulated among the men in Febru-ary and March 1971. They do not show, however, that Re-spondent had knowledge that Forsythe originated the peti-tion and circulated it. The facts give rise to a suspicion thatRespondent had knowledge of Forsythe's involvement. But,suspicion is inadequate. It is found that the facts presented inthe record as a whole are insufficient to warrant a conclusionthat prior to Forsythe's discharge Respondent had knowl-edge that he drafted and circulated the Ringler petition."" In resume: The Dunn and Garver conversations were unobserved Nosupervisor was specified who saw or heard Forsythe's activities. The proofas to Adams and Sydnor failed. The cluttered condition of the dock pre-vented easy observation.625I.Respondent's ActionsWere Free of Union AnimusThe record is free of any showing of union animosity byRespondent. The Union and Respondent have been undercontract for at least 10 years. The relationship has apparentlybeen amicable. No evidence of any friction between the twohas been shown.The record shows that petitions have been circulatedamong the employees during working hours without restric-tion or interference by management. In the past year twopetitions were circulated: one dealing with weekend opera-tions which was circulated twice;" and the other dealing withForsythe's discharge.Among the employees the life of a union steward has notbeen easy. This was the case with each of the two stewardspreceding Ringler. In 1961, Leach was the steward. The em-ployees started to get up a petition asking for the election ofa new steward. Leach heard of it and resigned. In the nextrunoff election Garver was elected. In about 1/ years the mencomplained about him also.24 In any event, Garver found thesteward's job untenable. He resigned. Ringler who followedhim was the only candidate running and was elected. Theforegoing indicates that the petition to remove Ringler wasnot extraordinary.The record does show that Cahill was aware that petitionshad been circulated among the employees. Cahill' issued in-structions to the dock foremen that if they saw gatherings ofemployees on the dock and the freight was not getting moved"to find out what the issue was and to get them back towork." As expressed by Cahill "any aggravated group meet-ings could be potentially ... a violation of [the collective-bargaining] contract." He further informed his foremen thathe "might possibly discharge the employees involved underthe illegal work stoppage clause in the contract" but underthe contract to sustain the discharge an employee "wouldhave to be a full eight hours doing it." Cahill also told hisforemen "that we run production on our people, we expectproduction, and that if we had any large gatherings on thedock that [the foremen] had better make them known tosomebody in authority."Cahill admitted that these instructions were issued to theforemen in 1970 and may have been again issued in February1971. No allegation is made that these instructions are illegalor exceed the rights and privileges of Respondent in its rela-tion to the Union or the employees. Lacking other facts,Cahill's actions under these circumstances are insufficient towarrant a conclusion that union animus then existed.J.The Decisionof theGrievance Committee Does NotPrevent the Board from Hearing This CaseImmediately after the discharge,Forsythe filed a grievanceunder the contract grievance procedure.It was heard by theCityGrievance Committee on April 7,1971. The Union pre-sented Forsythe's claim and Forsythe and Cahill both tes-tified before the committee.The grievance hearing dealt withthe propriety or impropriety of the discharge based on thefact that Forsythe had withheld information concerning hisconviction and other arrests. The committee denied Forsy-the's petition on the grounds that Forsythe"openly admittedthat he violated 3K of the Uniform Rules and Regulations."25The record does not show that Forsythe or the Union tookany further steps under the grievance procedure." The first time an insufficient number of signatures was obtained neces-sitating the second circulation." Garver attributed these actions to his inability to get cooperation fromCahill25See sec. B, above 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe minutes of the grievance hearing were received inevidence as a Respondent's exhibit. At Respondent's requestitwas stipulated to be accurate. The minutes show that noevidence was presented to the Grievance Committee pertain-ing tothe petition prepared and circulated by Forsythe, norto his contention that those actions in the nature of concertedactivities were the real reason for his discharge." An allega-tion that a discharge occurred for concerted activities is onethat is clearly within the provision of the Board and shouldbe heard by the Board. In such a case the Board's expertiseis required; in such a case the Board should exercise its discre-tion and accept jurisdiction. Such a case cannot "better beresolved by arbitrators with special skill and experience indeciding matters arising under established bargaining rela-tionships than by the application by this Board of a particularprovision of our statute." SeeCollyer Insulated Wire, A Gulfand Western Systems Co.,192 NLRB No. 50. .ists.However, a suspicion of unlawful motive is insufficientwhere there exists conduct of the discharged employee thatwarranted discharge and a failure to present substantial evi-deuce of an unlawful discharge."In sum, the totality of the evidence is insufficient to showthatRespondent discriminatorily discharged Forsythe onMarch 25, 1971, in violation of Section 8(a)(3) and (1) of theAct. It is so found.CONCLUSIONS OF LAW1.Roadway Express,Inc., the Respondent,is an employerengaged in commerce within the meaning of Section 2(6) and(7)` of the Act.2.Respondent has not engaged in conduct,as alleged,violative of Section 8(a)(3) and(1) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record,Ihereby issue the following recom-mended:28Conclusion as to Forsythe's DischargeConsidering all of the foregoing, the evidence is not suffi-cient to establish that Respondent discriminatorily dis-charged Forsythe on March 25, 1971, in violation of Section8(a)(1) and (3) of the Act. The General Counsel's case essen-tially reveals that Respondent had no union animus. It doesnot reveal clearly that Respondent was aware of Forsythe'sconcerted activities. Thus, a suspicion of discrimination ex-" Forsythe testified that at the grievance hearing he told the union repre-sentative of this contention and that it was presented to the grievancecommittee. Respondent contends "this statement was lost in the manymandibles that appear throughout this transcript" The Trial Examinerchecked the grievance committee transcript and nothing therein can reason-ably be interpreted to show that the petition contention was raised or dis-cussed. Forsythe's testimony that the, issue was raised before the grievancecommittee is not credited.ORDERThatthe complaint in this matter be dismissed in its en-tirety. ,2' InN.L.R.B. v Smoky Mountain Stages, Inc.,447 F.2d 925 (C A 4),the court stated-... where evidence indicates that the conduct of discharged employeeswarranted discharge, there must be substantial evidence of an unlawfulmotivation for the discharges before the Board can find that an im-proper, rather than the proper, motivation led to the discharges.:s In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes.